Title: From James Madison to James Madison, Sr., 13 November 1791
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Philada. Novr. 13. 1791.
I recd. yesterday a letter from my brother Ambrose which gave me the first information I had since I left home concerning the state of my mothers health. I am extremely glad to find she had so much mended and hope her health may continue to grow better.
My brother signified to me that Miss Baynton wished a furr instead of a chip hat to be sent her. Unluckily the latter had been bought, packed up, & sent off in a trunk with the other articles, before his letter got to hand. It was consequently too late to make the change. If she wishes the other hat to be procured & forwarded, no time in giving me notice is to be lost, as the progress of the winter will soon put an end to the intercourse with Virginia by water. I have provided all the articles desired by my brother except the shoes for himself, which owing to a variance between the Shoemakers & their journeymen on the point of wages, could not be got. His linnen is packed up with the Coffee sent you. His crate of ware, will go by itself addressed to the care of Mr. J. Blair. The remainder of his articles are in a Trunk, which contains moreover the articles for Mrs. Mason & Fanny; except the Breast pin which has been delayed by the absence of the artist. I must take some private oppy. to send it to my brother W. in Richmond. The trunk is already gone, or will go in a day or two addressed to Mr. Maury. Besides the articles abovementioned, I have put into it a parcel of cloaths which I consign to the disposal of my mother. Finding that Sugar was not likely to fall, I have procured you a supply of that article as well as of Coffee. They have both been sent off about a week ago addressed to Mr. Maury, and are probably by this time in Fredericksburg. The quantity of Sugar is 400 lb. and of Coffee 150 lb., 50 lb. of it being of the Bourbon sort. The Nail rods you want are not to be got in the City, and the price of the sheet brass is 2/9 Pa. Curry. a pound, which so far exceeds your limitation, that I declined sending it. Mr. Leiper has not yet sold your Tobo. He says two Hhds are pretty good; the others very deficient in substance. He speaks favorably of the manner in which the Tobo. has been handled & put up, & thinks its value would have been much greater, if it had been topped lower. In answer to my enquiry as to stemmed Tobo. he says the difference will vary from 25 to 33 perCt. If any should be sent him he recommends care in taking out the Stem, so as to tear the leaf as little as possible. Your loan-office Certificates have been funded as I learn from Messrs. Wister & Aston. Your letter arrived in time; and according to the office construction of the law, the defect of liquidation prior to June, did not stand in the way. The six per Cts. I am just told have got up to 24/. in the pound, giving credit till March. If you chuse to sell, you will let me know. As soon as I get in all the bills from those of whom I have purchased the different articles for yourself my brother A. &c, I will forward an account of the whole. Mr. Freneau has sent papers to Fredg. for subscribers whose names I brought with me. I must beg you to collect & send me, as soon as possible the other subscriptions in Orange—& get the same done for Culpeper.
The inclosed paper will give you a glance of what is going on in Congress who have not yet entered into the substantial parts of their business. It will also let you know all that I could add as to foreign information. Yr. affecte. son
Js. Madison Jr
